Haynes, J.
Rooney brought suit to enjoin the collection of an assessment made by the city of Toledo upon a lot at the corner of Missouri street and Collingwood avenue. The lot had a frontage of nine feet on Missouri street, extending back along Collingwood avenue about 135 feet. There was a house built in part upon this lot, and extending over upon the adjoining lot. The assessment was for the improvement of Collingwood avenue, and was assessed by the foot front of said lot in length abutting on Collingwood avenue. The plaintiff claimed that under the decision of the Supreme Court in Huviland v. Columbus, 50 O. S., 471, the lot could be assessed for only the extent of its frontage on Missouri street, to-wit: *24nine feet, and that the balance of the assessment was illegal. The city denied plaintiff’s conclusion, and set up that, plaintiff had full knowledge of the making of the improvement, and that it would be of benefit to the property, and of the making of the assessment», and that he was now estopped from alleging the illegality of said assessment.
Pratt & Wilson, for plaintiff.
C. P. Watts, City Solicitor, contra.
Held, that under the Haviland case, supra, plaintiff’s lot could not lawfully have been assessed upon a frontage of more than nine feet, being the foot frontage of the lot upon Missouri street. Also held, upon the authority of Agler v. Columbns, 44 O. S., 485, that the plaintiff was not estopped from contesting the legality of the assessment.
Injunction against city from collecting more than the assessment properly made upon nine feet, being the frontage of the lot upon Missouri street.